UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7687



ANDREW BROWN,

                                             Petitioner - Appellant,

          versus


MACK JARVIS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-867-5-F)


Submitted:     May 28, 1999             Decided:   September 13, 1999


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Brown, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Brown seeks to appeal the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   Brown’s case was referred to a magistrate judge pur-

suant to 28 U.S.C. § 636(b)(1)(B) (1994).     The magistrate judge

recommended that relief be denied and advised Brown that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Brown failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see generally Thomas

v. Arn, 474 U.S. 140, 155 (1985).       Brown has waived appellate

review by failing to file objections after receiving proper notice.

We accordingly deny a certificate of appealability and dismiss the

appeal.   We grant the motion to supplement the record and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                                 2